Citation Nr: 1730153	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-05 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for a bilateral ear disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a disability manifested by a sore throat, claimed as a sore throat disability.

4. Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983, following which she had long-term service in the United States Army Reserves until her retirement.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, it appears jurisdiction was transferred to the RO in Togus, Maine.  

In October 2014, the RO issued a rating decision denying service connection for sleep apnea and allergic rhinitis.  The Veteran filed a timely Notice of Disagreement in November 2014 with the rating decision.  See November 2014 NOD.  Upon the RO's issuance of a Statement of the Case in April 2017, she filed a timely VA Form 9 in May 2017 and requested a travel Board hearing therein.  See April 2017 SOC; May 2017 VA Form 9.  In June 2017, the appeal was certified to the Board.  See June 2017 Certification of Appeal.  The Board notes there is a pending request for a travel Board hearing associated with this appeal.  See June 2017 VA Letter to Veteran.  Consequently, this appeal is not ripe for adjudication. 

The issues of service connection for temporomandibular joint disorder, bilateral hearing loss, and bilateral tinnitus have been raised by the record in the December 2011 VA examination (ear, nose, and throat consultation) and in a July 2015 letter from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.



REMAND

I. Army Reserve Service Periods

As noted above, the Veteran served on active duty from December 1980 to December 1983.  Subsequently, she served in the Army Reserves for a period of 31 years.  

While the claims file contains the Veteran's Leave and Earnings Statements (LESs) from March 1985 through May 1990, the LESs do not detail the specific dates during which she engaged in active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  As a result, the Board remanded this matter in July 2014 for verification of her ACDUTRA and INACDUTRA dates.  See July 2014 Board Decision.

Pursuant to the Board's July 2014 remand directives, it appears the RO submitted a request to the Virginia Army National Guard in December 2014 for verification of ACDUTRA and INACDUTRA dates, among other information.  In January 2015, the Department of the Army, Virginia Army National Guard, responded to the request indicating they were not able to locate information for the Veteran in their archives.  Notwithstanding, the RO submitted another request to the Virginia Army National Guard in February 2015, March 2015, and April 2015 to no avail.  In May 2015, the Veteran corrected the RO that she was serving in the Virginia Army Reserves not the Virginia Army National Guard.  See May 2015 Report of General Information.  Despite the correction, the RO submitted yet another request to the Virginia Army National Guard in June 2015.  Consequently, the Board remanded this matter once more in August 2015 for verification of her ACDUTRA and INACDUTRA dates.  See August 2015 Board Decision.  Even still, it appears no such request has been submitted to the Army Reserves for verification of her ACDUTRA and INACDUTRA dates.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).

Nonetheless, a review of the claims files reveals the VA received Defense Finance and Accounting Service (DFAS) Payment Worksheets for 2007 through 2012 in December 2015.  While the DFAS Payment Worksheets include verification of her ACDUTRA dates, they do not cover the entirety of the Veteran's 31 year Army Reserve service.  Therefore, a remand is necessary to obtain verification of all ACDUTRA and INACDUTRA dates.  

II. Bilateral Ear Disability

The Veteran contends that she suffers from a bilateral ear disability, which began during active duty service in November 1982.  See December 2006 Veteran's Application for Compensation and/or Pension.

A review of the Veteran's service treatment records (STRs) confirms that she sought medical attention during active duty service for pain in both ears.  See November 1982 Chronological Record of Medical Care.  At that time, an assessment of possible otitis media was indicated.  Subsequently, during reserve service, she complained of ear pain once more in May 1990 and March 2008.  See May 1990 Individual Sick Slip (the Veteran reported having an ear ache); March 2008 TPMG Note (the Veteran reported right-sided ear pain).

In furtherance of this claim, the Veteran was afforded two VA examinations; one in December 2011 and another in December 2016.  See December 2011 VA Examination Report; December 2016 VA Examination Report.  Following the December 2011 VA examination, the VA examiner determined there was no evidence of a chronic or acute serous otitis media.  See December 2011 VA Examination Report.  Acknowledging a current diagnosis of chronic rhinitis, the VA examiner concluded there was no relationship between her current diagnosis and the various symptoms associated with otitis media or the ear aches she experienced in service.  

However, in rendering the negative nexus opinion, the VA examiner failed to consider the March 2008 TPMG Note, which recorded an assessment of Eustachian tube dysfunction on the right side during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, at 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Similarly, the December 2016 VA examiner also failed to consider the March 2008 TPMG Note in rendering another negative nexus opinion.  See December 2016 VA Examination Report (the VA examiner relied in part on the December 2011 VA examination findings); see also McClain, supra; Stefl, supra.  Thus, an addendum opinion is necessary to cure the inadequacies of the VA examination reports.

III. Low Back Disability

With regard to the service connection claim for a low back disability, a review of the medical evidence of record shows the Veteran underwent a spinal fusion procedure in November 2004.  See January 2006 MA Spine Specialists Note.  While she indicated in her December 2006 Veteran's Application for Compensation and/or Pension that her low back disability had its onset in August 2003, a review of her STRs reveals no specific in service incurrence during reserve service.  However, the STRs contain many references to a low back condition and the limitations therefrom during her reserve service.  See December 2005 Functional Capacity Certificate; June 2006 Physical Profile; October 2007 Physical Profile; December 2009 Physical Profile; December 2010 Physical Profile.

As it relates to this claim, the Veteran generally contends that the rigors of military training over an extended period of time and the demands of her military occupational specialties (MOSs) have taken a toll on her physical condition.  See July 2015 Letter from Veteran.  More specifically, she alleges that basic training requirements such as running in boots, running on asphalt, performing sit ups on concrete and asphalt, as well as her MOS duties which required her to lift, pull, and carry heavy equipment have caused her body to deteriorate.  

In connection with this claim, the Veteran was afforded VA examinations in December 2011 and December 2016.  See December 2011 VA Examination Report; December 2016 VA Examination Report.  Following the December 2011 VA examination, the VA examiner noted diagnoses of lumbar stenosis post-spinal fusion and degenerative joint disease.  In the end, the VA examiner concluded these diagnoses were less likely than not incurred in or caused by an in service injury, event or illness.  In doing so, the VA examiner referenced a motor vehicle accident post-spinal fusion, which appeared to have permanently aggravated her back condition as well as her civilian employment history in a factory, which required more hours of repetitive bending and lifting than her duties in service.  Further, the VA examiner attributed any acceleration in her degenerative joint disease to the motor vehicle accident rather than her service.

While the December 2011 VA Examination Report may have been adequate if the claim was adjudicated contemporaneously therewith, the Board notes in July 2014 the Veteran sustained an injury to her lower back in service.  See July 2014 Individual Sick Slip.  At that time, she fell while on duty injuring her lower back and hip.  As a result, the December 2011 VA Examination Report is inadequate because it does not take into consideration this in service incident.  See Stefl, supra.

Subsequently, in December 2016, the VA examiner at the time simply noted diagnosis of status post lumbar laminectomy with scar.  See December 2016 VA Examination Report; cf. December 2011 VA Examination Report.  The VA examiner indicated there was no pathological evidence to render a diagnosis of degenerative joint disease without further supporting rationale.  Of significance, the VA examiner did not address whether the injury to the low back recorded in the July 2014 Individual Sick Slip caused a permanent increase in disability beyond the natural progression of the disease or injury.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Even though a claim for aggravation of a pre-existing injury based upon a period of ACDUTRA places the burden on the Veteran to show both the worsening of the claimed condition during a period of ACDUTRA as well as that the worsening was caused by the period of ACDUTRA, it does not abrogate the VA's duty to assist her.  See Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); 38 U.S.C.A. § 5103A; 30 C.F.R. § 3.159.  Therefore, a remand is necessary in order to obtain an addendum opinion.

IV. Disability Manifested by a Sore Throat

The Veteran asserts her bouts of sore throat had its onset during active duty service in March 1985.  See December 2006 Veteran's Application for Compensation and/or Pension; see also July 2015 Letter from Veteran (the Veteran contends her sore throats are related to her claimed sinus disability).  

The Board acknowledges a review of the Veteran's STRs shows that she complained of a sore throat on a number of occasions during active duty service.  In particular, the Board notes she was diagnosed with pharyngitis in service in December 1983.  See December 1983 Chronological Record of Medical Care.  Additionally, the Board notes the medical evidence of record reveals she complained of a sore throat on at least one occasion in August 2008 during the pendency of this claim while serving in the reserves.  See August 2008 TPMG Note (noted an assessment of acute rhinosinusitis following her report of a sore throat among other symptoms); see also McClain, supra. 

In furtherance of this claim, the Veteran has been afforded two VA examinations; first in December 2011, then in December 2016.  See December 2011 VA Examination Report; December 2016 VA Examination Report.  However, neither VA Examination Report comprehensively addresses whether she has a disability manifested by a sore throat or had such a disability at any time during the pendency of this claim.  

Notably, while the December 2011 VA examiner documented her complaint of a sore throat, the VA examiner described the complaint as "nebulous" because it was intermittent and without voice changes, trauma, dysphagia, and dyspepsia.  See December 2011 VA Examination Report.  Ultimately, the December 2011 VA examiner noted diagnoses of nasal septal deviation, chronic rhinitis by history, and subjective hearing loss.  In doing so, the VA examiner failed to discuss the diagnosis of acute rhinosinusitis and her attendant report of a sore throat contained in the August 2008 TPMG Note and any other diagnoses contained in the medical evidence of record that may have been manifested by a sore throat.  See Stefl, supra.

Thereafter, the December 2016 VA examiner noted a diagnosis of allergic rhinitis opining that there was no relationship between upper respiratory tract infections and allergic rhinitis without further supporting rationale.  See December 2016 VA Examination Report; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  The December 2016 VA examiner also failed to discuss the August 2008 TPMG Note and any other diagnoses contained in the medical evidence of record that may have been manifested by a sore throat.  See Stefl, supra.  Accordingly, an addendum opinion is necessary to remedy the inadequate VA examination reports.
	
V. Sinus Disability

With respect to the Veteran's service connection claim for a sinus disability, she contends she did not have any sinus issues until December 1983 when she was on active duty.  See July 2015 Letter from Veteran; December 2006 Veteran's Application for Compensation and/or Pension.  Since her first sinus infection in service, she avers that she has suffered from a sinus infection once or twice per year.  See July 2015 Letter from Veteran; see also January 2003 Report of Medical History Examination Summary (the Veteran reported experiencing two episodes of sinusitis per year with colder weather).

Although the Veteran's STRs and other medical evidence of record pertinent to her active duty service do not contain diagnoses of a sinus condition, there is ample medical evidence of record establishing diagnoses of sinusitis on multiple occasions throughout her reserve service beginning in 1992 and well into 2014.  See October 1992 MI MedCare Note indicated diagnosis of bronchitis and possible sinusitis; September 2014 VA Primary Care Physician Evaluation and Management Note (noted an assessment of sinusitis). 

In conjunction with the VA examinations for the claimed disability manifested by a sore throat, the Veteran was examined for her claimed sinus disability.  See December 2011 VA Examination Report; December 2016 VA Examination Report.  Similar to the claimed disability manifested by a sore throat, neither VA Examination Report appropriately addressed this issue.  More specifically, neither VA examiner discussed the sinusitis diagnoses contained in the medical evidence of record, in particular the diagnoses made during the pendency of this claim.  See Stefl, supra; see also McClain, supra.  For the foregoing reason, an addendum opinion is necessary to address the inadequacies of the VA examination reports.

Accordingly, the case is REMANDED for the following action:

1. Obtain verification of all periods (specific dates) of ACDUTRA and INACDUTRA during the Veteran's Army Reserve service from 1984 until her retirement from the appropriate agency.  

2. After the first request has been completed to the extent possible, return the Veteran's claims file to the December 2016 VA examiner for an addendum opinion regarding the claimed bilateral ear disability.  If the December 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of an ear condition.    

b. Reconcile all identified diagnoses of an ear condition with the current findings.  If they cannot be reconciled with the current findings, explain why.

c. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty, ACDUTRA, or INACDUTRA service, to include her ear infection and ear aches in service.  

d. In rendering an opinion, address her lay statements.

3. After the first request has been completed to the extent possible, return the Veteran's claims file to the December 2016 VA examiner for an addendum opinion regarding the claimed low back disability.  If the December 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should: 

a. Identify all current and prior diagnoses of a low back condition.

b. Reconcile all identified diagnoses of a low back condition with the current findings.  If they cannot be reconciled with the current findings, explain why.

c. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated by her ACDUTRA or INACDUTRA service, to include the general rigors of service and the low back injury noted in the July 2014 Individual Sick Slip.

d. In rendering an opinion, address her lay statements.

4. After the first request has been completed to the extent possible, return the Veteran's claims file to the December 2016 VA examiner for an addendum opinion regarding the claimed disability manifested by a sore throat and sinus disability.  If the December 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a condition manifested by a sore throat and sinus condition.  

b. Reconcile all identified diagnoses of a condition manifested by a sore throat and sinus condition with the current findings.  If they cannot be reconciled with the current findings, explain why.

c. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty, ACDUTRA, or INACDUTRA service. 

d. In rendering an opinion, address her lay statements.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

